 


114 HR 423 IH: Newborn Care Improvement Act
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 423 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Collins of Georgia (for himself, Mr. Franks of Arizona, and Mr. Valadao) introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to improve the care provided by the Secretary of Veterans Affairs to newborn children. 
 
 
1.Short titleThis Act may be cited as the Newborn Care Improvement Act. 2.Improvement of care provided to newborn childrenSection 1786 of title 38, United States Code, is amended— 
(1)in subsection (a), by striking seven days and inserting 14 days; and (2)by adding at the end the following new subsection: 
 
(c)Annual reportNot later than October 31 of each year, the Secretary shall submit to the Committees on Veterans’ Affairs of the House of Representatives and the Senate a report on the health care services provided under subsection (a) during the fiscal year preceding the date of the report, including the number of newborn children who received such services during such fiscal year..  